UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5223


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

UNULA BOO SHAWN ABEBE, a/k/a Sean Tyquan Adams, a/k/a Tryon
T. Jakes, a/k/a Shaun Adeve,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:09-cr-00251-MJP-1)


Submitted:   June 30, 2011                    Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew MacKenzie, BARRETT MACKENZIE, LLC, Greenville, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Jeffrey Mikell Johnson, Robert F. Daley, Jr.,
Assistant United States Attorneys, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Unula     Boo     Shawn     Abebe    appeals        the    two    sixty-month

sentences     imposed    by       the   district       court    and    ordered       to   run

consecutively following his conviction after a jury trial of two

counts of delivering through the mail a letter threatening the

life of the President of the United States, in violation of 18

U.S.C. § 871(a)        (2006).          On   appeal,     Abebe    contends      that      the

district court committed procedural sentencing error by failing

to adequately explain the sentence, and that the sentence is

excessive and thus substantively unreasonable.                        We affirm.

            We    review      a    sentence      for    reasonableness,         using      an

abuse of discretion standard of review.                    Gall v. United States,

552 U.S. 38, 51 (2007).             The first step in this review requires

us to ensure that the district court committed no significant

procedural error.           United States v. Evans, 526 F.3d 155, 161

(4th Cir. 2008).        Procedural errors include “failing to consider

the § 3553(a) factors” or “failing to adequately explain the

chosen sentence.”           Gall, 552 U.S. at 51.                 The district court

must   make      an   individualized         assessment        based     on    the    facts

presented by applying the relevant 18 U.S.C. § 3553(a) (2006)

factors to the circumstances of the case.                      Id. at 50-51

            While the district court need not “robotically tick

through § 3553(a)’s every subsection,” United States v. Johnson,

445 F.3d 339, 345 (4th Cir. 2006), the district court “‘should

                                             2
set forth enough to satisfy the appellate court that he has

considered the parties’ arguments and has a reasoned basis for

exercising       his      own    legal   decisionmaking       authority.’”            United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (quoting

Rita v. United States, 551 U.S. 338, 356 (2007)).                               The court’s

explanation          must       be   sufficient        to   allow        for    “meaningful

appellate review” such that the appellate court need “not guess

at the district court’s rationale.”                     Carter, 564 F.3d at 329-30.

(internal quotation marks omitted).

               A procedural sentencing objection raised for the first

time on appeal is reviewed for plain error.                          United States v.

Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                      “By drawing arguments

from § 3553 for a sentence different than the one ultimately

imposed,       an    aggrieved       party   sufficiently        alerts        the   district

court     of        its   responsibility          to    render      an     individualized

explanation addressing those arguments, and thus preserves its

claim.”    Id. at 578.

               Here, Abebe did not argue for a sentence different

than the one ultimately imposed, and thus his claim is reviewed

for plain error.            Our review of the record leads us to conclude

that Abebe has not established error, much less plain error.

The   district        court      considered    the      § 3553(a)    factors         and   the

Government’s          recommendation,         and      rendered     an     individualized

explanation highlighting its reasons for the chosen sentence.

                                              3
Accordingly,         we     conclude       that       the   district      court     did    not

procedurally err when imposing sentence.

               We    next       review     the        substantive       reasonableness      of

Abebe’s       sentence,         taking     into       account    the     totality    of    the

circumstances.            Gall, 552 U.S. at 51.              In cases where, as here,

a defendant is subject to multiple terms of imprisonment, the

district      court       may    order     the    terms     to    run    consecutively      or

concurrently.             18    U.S.C.     § 3584(a)        (2006).       In    making    this

determination, the district court shall consider the factors set

forth    in    § 3553(a).             18   U.S.C.      § 3584(b)      (2006).       As    noted

above,    the       district      court     considered          the    relevant     § 3553(a)

factors in determining Abebe’s sentence.                          We conclude that, in

the totality of the circumstances in Abebe’s case, the sentence

is not substantively unreasonable.

               Accordingly, we affirm the district court’s judgment.

We   dispense       with       oral    argument        because    the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                                  4